DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Section 103 Rejection of Claims 34-44” filed 03/30/2021, with respect to claims 34-44 have been fully considered and are persuasive.  The 103 Rejections of claims 34-44 has been withdrawn. 

Allowable Subject Matter
Claims 34-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for acquiring on demand system information in a wireless communications system. Each of the Independent claims 34, 36, 38, and 40, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art Ly et al. (US 2017/0311285 A1) discloses method for acquiring on-demand system information using a chirp signal while the UE is in an RRC inactive state.

Therefore, the claims of the instant application are allowed. 
An additional prior art reference Agiwal et al. (US 2017/0251500 A1) discloses a method for receiving system information (SI) by a user equipment (UE) in a wireless communication system is provided.  The method includes receiving, from a base station (BS), first type SI associated with SI which is essential for communication with the BS, transmitting, to the BS, a physical random access channel (PRACH) preamble based on the first type SI, receiving, from the BS, a random access response (RAR) message, and receiving, from the BS, second type SI associated with at least one SI which the UE needs.
While the disclosure of Agiwal teaches transmission of system information after a request for system information but does not disclose a system information request message which is transmitted in an radio resource control (RRC) message, and further does not disclose wherein the first element in the list identifies a system information block group.
	Therefore, the claims of the instant application are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411